Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  Claims 1-15 remain as “Claims 1-15”. 

Reasons for Allowance
3.	The claim objection set forth in paragraph 2 of the previous Office action mailed 06/24/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 5 to correct its informality. 
	See Claim Amendment dated 10/25/2021.
4.	The obviousness type double patenting rejection based on the claims of US Patent 10,544,283 set forth in paragraph 3 of the previous Office action mailed 06/24/2021 is no longer applicable and thus, withdrawn because the applicants submitted a terminal disclaimer on 10/25/2021. 
5.	The present claims are allowable over the prior art references of record, namely, Kousaka (WO 2013/032010; utilizing US 2014/02964311 as its English equivalent) and Pirkl et al. (US 2013/0158291).
It is noted that Kousaka (WO 2013/032010) is used for date purposes, and all paragraph numbers cited below refer to its English equivalent, namely US 2014/0296431, since WO 2013/032010 is in Japanese.
6.	None of these references individually or in combination teaches or would have suggested the claimed iso(thio)cyanate composition for an optical component, the iso(thio)cyanate 

    PNG
    media_image1.png
    270
    567
    media_image1.png
    Greyscale

wherein, in general formula (1) and general formula (2), R1 and R3 each independently represent a C4 to C12 alkyl group, R2 and R4 each independently represent a C1 to C4 alkylene group, and “a” and “b” independently represent an integer of 0-2.  
	Specifically, Kousaka discloses a composition containing a polyisocyanate compound that may be selected from bis(isocyanatomethyl)benzene, a polythiol compound, a polymerization catalyst, and an acidic phosphate ester compound represented by general formula (1):

    PNG
    media_image2.png
    109
    519
    media_image2.png
    Greyscale

1 represents an alkyl group having 1-20 carbon atom and “a” represents a number from 0-2 and “b” represents 1 or 2 (Paragraphs [0013], [0016]-[0020], and [0034]).  However, Kousaka does not specifically mention the addition of a phosphoric acid ester compound represented by the claimed general formula (1) together with a phosphoric acid ester compound represented by the claimed general formula (2), wherein the total amount of the phosphoric acid ester compounds is 1 ppm or greater and less than 2,500 ppm and a molar ratio of the phosphoric acid ester compound represented by formula (1) and phosphoric acid ester compound represented by formula (2) is 30/70 to 70/30 as required by the claims.
Pirkl et al. do not remedy the deficiencies of Kousaka.  Pirkl et al. relate to the field of isocyanates, specifically, a method for preparing NCO prepolymers by reacting a stoichiometric excess of an organic isocyanate with an isocyanate-reactive component, the reaction components being mixed together and the mixture being introduced directly into a storage or transport vessel, where it reacts to completion (Paragraphs [0001] and [0013]).  Nevertheless, like Kousaka, they do not pecifically mention the addition of a phosphoric acid ester compound represented by the claimed general formula (1) together with a phosphoric acid ester compound represented by the claimed general formula (2), wherein the total amount of the phosphoric acid ester compounds is 1 ppm or greater and less than 2,500 ppm and a molar ratio of the phosphoric acid ester compound represented by formula (1) and phosphoric acid ester compound represented by formula (2) is 30/70 to 70/30.
7.	Additionally, none of these cited references also do not individually or in combination teaches or would have suggested the claimed method for storing an isocyanate compound having two or more isocyanate groups in a molecule, involving the step of storing the isocyanate compound in an isocyanate composition for 24 hours or more without a polythiol compound or a 

    PNG
    media_image3.png
    235
    494
    media_image3.png
    Greyscale

wherein, in general formula (1) and general formula (2), R1 and R3 each independently represent a C4 to C12 alkyl group, R2 and R4 each independently represent a C1 to C4 alkylene group, and “a” and “b” independently represent an integer of 0-2.
In particular, Kousaka only discloses a method for producing a polyurethane lens by polymerizing a composition containing a polyisocyanate compound that may be selected from bis(isocyanatomethyl)benzene, a polythiol compound, a polymerization catalyst, and an acidic phosphate ester compound represented by general formula (1):

    PNG
    media_image4.png
    80
    380
    media_image4.png
    Greyscale

1 represents an alkyl group having 1-20 carbon atom and “a” represents a number from 0-2 and “b” represents 1 or 2 (Paragraphs [0013], [0016]-[0020], and [0034]).
However, there is no mention of a method for storing an isocyanate compound having two or more isocyanate groups in a molecule, involving the step of storing the isocyanate compound in an isocyanate composition for 24 hours or more without a polythiol compound required by the claims of the present application. Kousaka also does not specifically mention the addition of a phosphoric acid ester compound represented by the claimed general formula (1) together with a phosphoric acid ester compound represented by the claimed general formula (2), wherein the total amount of the phosphoric acid ester compounds is 1 ppm or greater and less than 2,500 ppm and a molar ratio of the phosphoric acid ester compound represented by formula (1) and phosphoric acid ester compound represented by formula (2) is 30/70 to 70/30.
Pirkl et al. do not remedy the deficiencies of Kousaka.  Pirkl et al. relate to the field of isocyanates, specifically, a method for preparing NCO prepolymers by reacting a stoichiometric excess of an organic isocyanate with an isocyanate-reactive component, the reaction components being mixed together and the mixture being introduced directly into a storage or transport vessel, where it reacts to completion (Paragraphs [0001] and [0013]).  Nevertheless, like Kousaka, they do not mention a method for storing an isocyanate compound having two or more isocyanate groups in a molecule, involving the step of storing the isocyanate compound in an isocyanate composition for 24 hours or more without a polythiol compound required by the claims of the present application.  They also do not specifically mention the addition of a phosphoric acid ester compound represented by the claimed general formula (1) together with a phosphoric acid ester compound represented by the claimed general formula (2), wherein the total amount of the 
Accordingly, claims 1-15 are deemed allowable over the prior art references of record.

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/10/2020.